13‐4204 
Wik v. City of Rochester 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

               At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 8th day of December, two thousand fifteen. 

PRESENT:             
                              ROBERT D. SACK, 
                              DENNY CHIN, 
                              SUSAN L. CARNEY, 
                                         Circuit Judges.   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
DANIEL JOSEPH WIK, 
                                                   Plaintiff‐Appellant, 
                    v.                                                                            13‐4204 
                     


CITY OF ROCHESTER, THOMAS RICHARDS, 
CHARLES BENINCASA, JOHN M. CAMPOLIETO, 
RICHARD FENWICK, SCOTT SMITH, KIM D. 
JONES, ERIC KMENTT, JOHN DOES 1‐199, 
individually and in their official capacities, 
                                                   Defendants‐Appellees.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

 

*         The Clerk of Court is directed to amend the official caption to conform to the above.
FOR PLAINTIFF‐APPELLANT:                  Daniel J. Wik, pro se, Rochester, N.Y. 
 
FOR DEFENDANTS‐APPELLEES:                 T.  Andrew  Brown,  Corporation  Counsel,  John 
                                          M. Campolieto, of Counsel, Rochester, N.Y. 
 
 
              Appeal from a judgment of the United States District Court for the Western 

District of New York (Geraci, C.J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

              Plaintiff‐appellant Daniel J. Wik, proceeding pro se, appeals from a 

judgment entered on September 30, 2013 in the United States District Court for the 

Western District of New York dismissing his 42 U.S.C. § 1983 complaint against 

defendants‐appellees the City of Rochester (the ʺCityʺ) and various named and 

unnamed City employees.    The claims arise from the Cityʹs foreclosure for nonpayment 

of taxes of seven properties that were wholly‐owned directly or indirectly by Wik.   

Following the termination of his state court proceedings, Wik filed a complaint in federal 

court seeking the return of his real property and certain personal property seized by the 

City.    By decision and order dated November 13, 2008, the district court (Siragusa, J.) 

dismissed Wikʹs real property claims for lack of subject matter jurisdiction.    On 

September 30, 2013, the district court (Geraci, C.J.) dismissed Wikʹs remaining personal 

property claims for failure to prosecute.    We assume the partiesʹ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal. 

                                             2 
               As an initial matter, despite the Cityʹs argument to the contrary, we have 

jurisdiction to review all of the district courtʹs orders, as Wik timely appealed the final 

judgment.    See 28 U.S.C. § 1291 (courts of appeal have jurisdiction over final orders of 

district courts); Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 86 (2000) (a final decision is 

one that ʺends the litigation on the meritsʺ (quoting Digital Equip. Corp. v. Desktop Direct, 

Inc., 511 U.S. 863, 867 (1994))).     

               We address in turn Wikʹs arguments that the district court erred in 

dismissing his claims pertaining to his real and personal property.     

A.     Real Property 

               The district court dismissed Wikʹs claims stemming from the Cityʹs 

foreclosure on his real property for non‐payment of taxes pursuant to the Rooker‐Feldman 

doctrine and the Tax Injunction Act, 28 U.S.C. § 1341.    See D.C. Court of Appeals v. 

Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923).    We review 

dismissals under the Rooker‐Feldman doctrine de novo.    Green v. Mattingly, 585 F.3d 97, 

101 (2d Cir. 2009).    The Rooker‐Feldman doctrine bars ʺcases brought by state‐court losers 

complaining of injuries caused by state‐court judgments rendered before the district 

court proceedings commenced and inviting district court review and rejection of those 

judgments.ʺ    Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see also 

Green, 585 F.3d at 101. 

                

                                               3 
               The district court did not err in dismissing the real property claims 

pursuant to the Rooker‐Feldman doctrine.1    All four elements of the doctrine are satisfied 

in this respect, in that Wik (1) challenged a state foreclosure judgment; (2) alleged 

injuries stemming from that judgment (loss of his interest in the properties); (3) sought 

review and rejection of the state courtʹs foreclosure judgment; and (4) sued in federal 

court after the state courtʹs judgment.    Green, 585 F.3d at 101. 

B.     Personal Property   

               The district court did not abuse its discretion in dismissing Wikʹs 

remaining claims, regarding the seizure of his personal property, for failure to prosecute.   

See Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir. 2009) (reviewing failure to prosecute 

dismissal for abuse of discretion and reversing only if district courtʹs decision cannot be 

located within the range of permissible decisions).    Wik did not comply with the district 

courtʹs pre‐trial orders and stated that he no longer wished to proceed to trial because a 

trial would be a ʺfarceʺ and an ʺexercise [in] futility.ʺ    Motion to Compel at 3, ECF Dkt. 

No. 137; Letter from Daniel Wik to Hon. Frank P. Geraci at 2‐3, ECF Dkt. No. 145.    The 

district court acted within its permissible discretion in dismissing the action when Wik 

refused to proceed.    Zagano v. Fordham Univ., 900 F.2d 12, 14 (2d Cir. 1990) (ʺIt is beyond 

dispute that a district court may dismiss a case under Rule 41(b) when the plaintiff 

        1        The district court applied the Rooker‐Feldman doctrine to Justice Lindleyʹs order 
denying Wikʹs motion to vacate the foreclosures, which concluded that Wik lacked an ownership 
interest in six of the seven properties.    The doctrine also applies to Justice Rosenbaumʹs 2006 
foreclosure order, which concerned all seven properties.     
                                                4 
refuses to go forward with a properly scheduled trial.ʺ). 

             We have considered all of Wikʹs remaining arguments and find them to be 

without merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                         FOR THE COURT:   
                                         Catherine O=Hagan Wolfe, Clerk 




                                            5